SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For08January 2016 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Total Voting Rights dated04 January 2016 Holding(s) in Companydated04January 2016 InterContinental Hotels Group PLC (the "Company") Total Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company announces that, as at 31 December 2015, its issued share capital consists of 247,655,712 ordinary shares of 15 265/329 pence each with each share carrying the right to one vote. An additional 11,538,456 ordinary shares are held in Treasury. The total number of voting rights in the Company is 236,117,256. The above figure may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. Nicolette Henfrey SVP, Deputy Company Secretary & Head of Corporate Legal For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 For filings with the FCA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Intercontinental Hotels Group PLC 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Boron Investments B.V. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 30 December 2015 6. Date on which issuer notified: 31 December 2015 7. Threshold(s) that is/are crossed or reached: 5% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect GB00BN33FD40 5.019% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A N/A N/A N/A N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights N/A N/A N/A N/A N/A Nominal Delta N/A N/A Total (A+B+C) Number of voting rights Percentage of voting rights 5.019% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: N/A Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 08 January 2016
